      Case: 1:21-cv-02006 Document #: 96 Filed: 08/17/21 Page 1 of 2 PageID #:6988




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

PROTECT OUR PARKS, INC., et al.,                     )
                                                     )
               Plaintiffs,                           )
                                                     )
v.                                                   )       No. 21-cv-2006
                                                     )
PETE BUTTIGIEG,                                      )       Hon. John Robert Blakey
SECRETARY OF THE U.S. DEPARTMENT                     )
OF TRANSPORTATION, et al.,                           )
                                                     )
               Defendants.                           )


     PLAINTIFFS’ MOTION FOR ORAL ARGUMENT ON CERTAIN DEFENDANTS’
                           MOTION TO DISMISS

        NOW COME the Plaintiffs and respectfully move for an oral argument on certain

Defendants’ motion to dismiss. In support of the motion to for oral argument, Plaintiffs state as

follows:

        1.     On June 15, 2021, certain Defendants filed a motion to dismiss state law claims

filed by the Plaintiffs. [Docket No. 28]

        2.     The briefing on the motion has been completed. [Docket Nos. 69 and 78-1]

        3.     As the Court is aware from the briefing, there are numerous and complex issues

advanced by the Defendants’ motion including but not limited to the arguments raised in regards

to Plaintiffs’ public trust claims which Defendants attempt to tie to this Court’s prior rulings.

Plaintiffs believe that oral argument will be of assistance to the Court in regards to resolution of

the motion.

        4.     Plaintiffs are aware that the next hearing date before this Court is August 26, 2021

and would be prepared for oral argument on that date. Plaintiffs suggest that that oral argument
    Case: 1:21-cv-02006 Document #: 96 Filed: 08/17/21 Page 2 of 2 PageID #:6989




can occur by video, or if not available, by teleconference.

       Wherefore, Plaintiffs respectfully request that Certain Defendants’ motion to dismiss state

law claims be set for oral argument on August 26, 2021, or any other mutually convenient date,

by video or telephonically.

Dated this 17th day of August, 2021.          Respectfully Submitted,

                                              Protect Our Parks, Inc.; Nichols Park Advisory
                                              Council; Stephanie Franklin; Sid E. Williams;
                                              Bren E. Sheriff; W.J.T. Mitchell; and Jamie Kalven

                                              By:    /s/ Michael Rachlis
                                                            One of their attorneys
Richard Epstein
16 Thomas Place
Norwalk CT 06853
Raepstein43@gmail.com

Michael Rachlis (IL Bar No. 6203745)
Rachlis Duff & Peel, LLC
542 South Dearborn Street, Suite 900
Chicago, Illinois 60605
(312) 733-3950 (gen.)
(312) 733-3952 (fax)
mrachlis@rdaplaw.net




                                                 2
